Citation Nr: 0210364	
Decision Date: 08/23/02    Archive Date: 08/29/02

DOCKET NO.  99-13 784A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUE

Dissatisfaction with the initial 10 percent rating assigned 
following a grant of service connection for hepatitis C.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from September 1980 to June 
1984.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1998 rating decision by the RO which 
granted service connection for hepatitis and assigned a 10 
percent rating effective on November 17, 1997. 



FINDINGS OF FACT

1.  The veteran's service-connected hepatitis C has been 
productive of minimal liver damage with associated complaints 
of constant fatigue and gastrointestinal disturbance since 
the effective date of service connection.

2.  Neither daily fatigue, malaise, and anorexia with minor 
weight loss and hepatomegaly, nor incapacitating episodes 
having a total duration of at least four weeks during the 
past 12-month period have ever been shown.

3.  Moderate liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue and mental depression 
have never been shown.



CONCLUSION OF LAW

The criteria for an initial evaluation of 30 percent for 
hepatitis C have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic 
Code 7345 (effective prior to July 2, 2001); 38 C.F.R. § 
4.114, Diagnostic Code 7354; 66 Fed. Reg. 29486-29489 (May 
31, 2001) (effective July 2, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts, in essence, that the service-connected 
hepatitis C has been severe enough to warrant a rating in 
excess of 10 percent since the effective date of service 
connection.  

At the outset, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
(VCAA) of 2000, which has since been codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002).  Among other things, this law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and superseded the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which have 
since been codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective November 9, 2000.

The Board notes that the RO has had an opportunity to address 
this new legislation with regard to the veteran's claim for 
service connection.  Specifically, the RO provided a letter 
to the veteran in August 2001 explaining the VCAA.  She was 
notified of the VA's duty to assist her in obtaining evidence 
to support her claim; the evidence or information needed from 
her; what she could do to help with her claim; what had been 
done to help with her claim; and what evidence was needed to 
establish entitlement.  She was further notified that she 
could submit her own statements or statements from other 
people describing her physical or mental disability symptoms.  
The veteran and her representative responded in the July 2001 
VA Form 646 that all evidence was of record.  In this case, 
the Board finds that there has been compliance with the VCAA 
and that the evidence is sufficient for adjudication of the 
claim.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  In general, disability 
evaluations are assigned by applying a schedule of ratings 
that represent, as far as can practicably be determined, the 
average impairment of earning capacity. 38 U.S.C.A. § 1155 
(West 1991).  The Board attempts to determine the extent to 
which the veteran's disability adversely affects the ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2001).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  

Historically, the medical evidence in this case shows that 
the veteran contracted hepatitis C during active service in 
1983.  Private medical records from September and October 
1997 show that the veteran's liver enzymes were abnormal and 
that she underwent a liver biopsy.  The biopsy revealed mild 
chronic portal triaditis

In conjunction with her claim of service connection for 
hepatitis C, the veteran was afforded a VA examination in 
December 1997.  The veteran reported constant fatigue.  The 
examiner noted the 1997 biopsy report which indicated that 
the liver tissue remained inflamed and that interferon 
treatment was being considered.  On general medical 
examination, she weighed 158 pounds, which was her maximum 
weight over the past year.  Her state of nutrition was 
normal.  The abdomen was unremarkable.  There was no evidence 
of psychiatric or personality disturbance.  The diagnoses, in 
addition to those under the specialty examination reported 
below, were nontoxic diffuse goiter, history of salpingectomy 
and migraine headaches.  

On infectious disease examination that same month, the 
veteran reported that her symptoms of loss of appetite, 
nausea, vomiting and jaundice, noted in July 1983, had 
abated.  Her only symptom was constant fatigue.  Her weight 
had fluctuated, but she was currently at a high weight for 
her body and was dieting.  She slept well, but only got six 
hours of sleep.  She worked full time as a dispatcher for a 
truck company, attended school part time and cared for her 
child.  On examination, there was no jaundice and the liver 
was not palpable.  There was no tenderness in the right upper 
quadrant.  Laboratory tests revealed SGOT to be 65 (normal 
11-47).  Albumin and total bilirubin were normal.  The 
diagnosis was that of "non-A and non-B hepatitis."

In a January 1998 rating decision, the RO granted service 
connection for hepatitis and assigned a 10 percent evaluation 
effective on November 17, 1997.  The veteran timely appealed 
that determination.  

In August 2001, the RO sent a letter to the veteran 
explaining the VCAA and indicating what evidence was 
necessary to substantiate the veteran's claim.  In addition, 
the RO noted that the regulations governing ratings for 
hepatitis C changed during the pendency of the veteran's 
appeal.  

The veteran was afforded another VA examination in August 
2001.  The examiner noted that the veteran was not presently 
taking any medication for the treatment of the hepatitis C.  
The veteran had no abdominal pain, fever, distention, nausea, 
or vomiting.  She complained of constant fatigue and 
weakness.  The veteran did not have depression or anxiety.  
She did report constipation and hemorrhoids.  The examiner 
noted that the veteran had an HCV positive serology with 
abnormal SGOT.  

On physical examination, there were no ascites, weight loss 
or gain, hematemesis, melena, tenderness of the abdomen, 
hepatosplenomegaly, lymphadenopathy, decreased muscle 
strength or wasting, or spider angioma.  The examiner 
concluded that the veteran had abnormal liver function tests 
with SGOT elevation and was also positive for hepatitis C.  
The examiner added that the veteran did not need any bed rest 
and was not under any treatment for hepatitis C.  Finally, 
the examiner noted that for the past 12 months, the veteran 
was not incapacitated for at least one week or less than two 
weeks; for at least two weeks but less than four weeks; or at 
least four weeks but less than six weeks; or at least six 
weeks but not occurring constantly.  However, the veteran 
complained of fatigue and weakness 24 hours a day.  

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the Court 
held, in pertinent part, that where the law or regulation 
changed after a claim had been filed but before the 
administrative or judicial appeal process had been concluded, 
the version most favorable to the appellant was to be 
applied.  However, in this regard, the Board points out that 
if it is determined that the new criteria are more favorable, 
the new criteria may not be applied for the period prior to 
the revision.  See VAOPGCPREC 3-2000 (April 10, 2000).  As 
limited by 38 U.S.C.A. § 5110(g) (West 1991 & Supp. 2002), 
the effective date of any increase assigned under the amended 
version of the rating schedule can be no earlier than the 
effective date of the regulation.

The criteria for evaluating the veteran's disability have 
changed during the pendency of this appeal.  Under the old 
criteria of 38 C.F.R. § 4.114, Diagnostic Code 7345 (2000), 
infectious hepatitis will be evaluated as follows:

Hepatitis, infectious: With marked liver 
damage manifest by liver function test 
and marked gastrointestinal symptoms, or 
with episodes of several weeks duration 
aggregating three or more a year and 
accompanied by disabling symptoms 
requiring rest therapy.  100

With moderate liver damage and disabling 
recurrent episodes of gastrointestinal 
disturbance, fatigue, and mental 
depression.  60

Minimal liver damage with associated 
fatigue, anxiety, and gastrointestinal 
disturbance of lesser degree and 
frequency but necessitating dietary 
restriction or other therapeutic 
measures.  30 

Demonstrable liver damage with mild 
gastrointestinal disturbance.  10 

		Healed, nonsymptomatic.  0 

38 C.F.R. Part 4, Diagnostic Code 7345 (as in effect prior to 
July 2, 2001).

Under the new criteria of 38 C.F.R. § 4.114, Diagnostic Code 
7354 (as in effect from July 2, 2001), 

7354 Hepatitis C (or non-A, non-B 
hepatitis): Rating With serologic 
evidence of hepatitis C infection and the 
following signs and symptoms due to 
hepatitis C infection: Near-constant 
debilitating symptoms (such as fatigue, 
malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant 
pain). 100

Daily fatigue, malaise, and anorexia, 
with substantial weight loss (or other 
indication of malnutrition), and 
hepatomegaly, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a 
total duration of at least six weeks 
during the past 12-month period, but not 
occurring constantly.  60 

Daily fatigue, malaise, and anorexia, 
with minor weight loss and hepatomegaly, 
or; incapacitating episodes (with 
symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a 
total duration of at least four weeks, 
but less than six weeks, during the past 
12-month period.  40

Daily fatigue, malaise, and anorexia 
(without weight loss or hepatomegaly), 
requiring dietary restriction or 
continuous medication, or; incapacitating 
episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant 
pain) having a total duration of at least 
two weeks, but less than four weeks, 
during the past 12-month period.  20

Intermittent fatigue, malaise, and 
anorexia, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a 
total duration of at least one week, but 
less than two weeks, during the past 12-
month period.  10

Nonsymptomatic.  0 

Note (1): Evaluate sequelae, such as 
cirrhosis or malignancy of the liver, 
under an appropriate diagnostic code, but 
do not use the same signs and symptoms as 
the basis for evaluation under DC 7354 
and under a diagnostic code for sequelae. 
(See §4.14.) 
Note (2): For purposes of evaluating 
conditions under diagnostic code 7354, 
"incapacitating episode" means a period 
of acute signs and symptoms severe enough 
to require bed rest and treatment by a 
physician.

38 C.F.R. Part 4, Diagnostic Code 7354 (As in effect from 
July 2, 2001).

After a review of the record, the Board finds that the next 
higher evaluation of 30 percent and no greater is warranted 
under the old criteria.  The veteran does have elevated SGOT 
and SGPT.  She does not have an abnormal bilirubin, thus 
indicating the absence of jaundice.  In addition, total 
protein is within normal limits.  Based on these findings, 
the Board concludes that the veteran's liver damage can be 
construed as minimal but no greater.  She also complains of 
some gastrointestinal disturbance but there is no evidence of 
the need for dietary restriction or other therapeutic 
measures.  While fatigue is complained of, it is noted that 
the veteran reported working full time, attending school part 
time and caring for a child.  Thus, while fatigue may be 
present, it does not appear to impact on the veteran's life.  
Giving the veteran the benefit of the doubt, the Board finds 
that the manifestations of the disability are more closely 
analogous to the 30 percent rating and no greater.  

Under the new criteria, the Board finds that the veteran does 
not meet the requirements of the 40 percent rating.  There is 
no weight loss or hepatomegaly nor is there evidence of 
incapacitating episodes of the disability.

In light of the foregoing, the Board finds that the old 
criteria under 38 C.F.R. § 4.114, Diagnostic Code 7345 are 
more favorable to the veteran and that a 30 percent 
evaluation is warranted under that code for the veteran's 
service-connected hepatitis C, effective on the effective 
date of service connection.  The Board has considered whether 
the veteran is entitled to "staged" ratings for her service-
connected hepatitis C as prescribed by the Court in Fenderson 
v. West, 12 Vet. App. 119 (1999).  However, at no time since 
service has the service-connected disability been more 
disabling than the 30 percent rating assigned by this 
decision.



ORDER

Entitlement to an initial 30 percent evaluation for the 
service-connected hepatitis C is granted, subject to the 
regulations controlling payment of VA monetary benefits.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

